DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the action filed on 6/22/202, in which claim 26 was added, and claims 1, 7 – 19, and 21 – 26 was presented for further examination.
3.	Claims 1, 7 – 19, and 21 – 26 are now pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/22/2022 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
5.	Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 

Remarks
6.1	As per objection to claim 1, 7 – 19, and 21 – 25 for including reference character that may create confusion with other numbers or characters which may appear in the claims. See example of the reference character in the rejection below.
6.2	Applicant filed a terminal on 6/22/2022 to overcome the double patent rejection, however, the terminal disclaimer was disapproved because it was not signed by a person with signatory authority.
	Thus, the rejection is maintain.

Claim Objections
7.	Claims 1, 7 – 19, and 21 – 25 are objected to because of the following informalities: 
The claims include reference characters that may create confusion with other numbers or characters which may appear in the claims. For instance,  the reference character includes storage sites “(110)”, platform device “(100)”, non-user-editable storage site “(111)” etc.
Additionally, the use of reference characters is to be considered as having no effect on the scope of the claims. See MPEP § 608.01(m). Appropriate correction is required.


Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,664,542. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims are directed to dual unit of  comprises of first storage site and second storage where  editable content are stored in first storage and non-editable content are stored in second storage.
Instant Application #: 15/100,443
Patent #: 10/664,542
A method for operating one or more servers hosting a web-site and networked with a plurality of ID-detectable users or participants wherein: the web-site has a platform device (100) collecting and processing items of information stored on a plurality of storage sites (110) in memory by the users or participants; the storage sites (110) are subdivided into a plurality of themes formed on the platform by a dual unit (DuU); each said dual unit (DuU) comprises: a first theme-dependent, non-user-editable storage site (111) that is provided with initial information formulated by an initial participant; and a second storage site (112) which is assigned to the first storage site (111) and which the web-site allows to be edited by any of the individual user-participants and is adapted for acceptance of an input of additional information by the plurality of user- participants, as is relevant to the initial information stored at the first storage site (111); the web-site allows the users or participants to place additional information at the editable second storage site (112) in the form of swarm values of the items of information stored at the first storage site (111); the web-site allows an individual evaluation to be carried into effect by the users or participants by means of a predefined input, and wherein a swarm value is defined as the quantitative number of predefined inputs placed by the users or participants in the second storage site (112); the method comprises subdividing the individual evaluations into positive evaluations of the items of information stored at the first storage site (111) and negative evaluations of the items of information stored at the first storage site (111); the method comprises with a first adding device (120) counting the individual inputted positive evaluations and saving this number to the second storage site (112); the method comprises with a second adding device (130) counting the individual inputted negative evaluations and saving this number to the second storage site (112); the web-site allows an individual evaluation to be carried into effect by the users or participants by means of a predefined input, and a positive swarm value is defined as the number 2No. 15100443 of predefined inputs into the second storage site (112) that correspond to a positive evaluation, and a negative swarm value is defined as the number of predefined inputs into the second storage site (112) that correspond to a negative evaluation; the method comprises the first adding device (120) adding the positive evaluations stored at the second storage site (112) within time intervals of predefined length as stipulated by a timing device (160) to a first number and the second adding device (130) is adapted so as to add the negative evaluations stored at the second storage site (112) within the time intervals of predefined length as stipulated by the timing device (160) to a second number, wherein a first dividing device (140) is provided so as to state the ratio of the first number to the second number in the form of a percentage value; 
1. A platform device (100) located at a web-site and capable of forming a network with a plurality of users or participants for gathering and processing items of information stored in each case in code-identifiable storage spaces (110) of the platform device (100) assigned to a plurality of different topics by the users or participants, each of the users or participants having an identification (ID), wherein: the storage spaces (110) on the platform (100) are each formed by a dual unit (DuU), each dual unit DuU comprising a first storage space (111) that is assigned to a predefinable topic and provided with initial items of information (114) formulated by an initial participant and is not editable by any other individual user or participant and also a second storage space (112) assigned to the first storage space (111) and editable by any individual user or participant and construed for insertion of additional information (113) concerning the initial item of information (114) stored in the first storage space (111) by the plurality of users or participants, and wherein, on recognition of the predefined topic by a search engine (300) located at the web site, by means of a search item designated as electronic filter (310) and which corresponds to the predefined topic of the associated dual unit, a copying device (270) copies the contents of the first storage space (111) and the contents of the second storage space (112) of the dual unit by means of a transmitting unit (280) and transfers the same as a bundle of information to the search engine (300) located at the web site; additional information is stored in the editable second storage space (112) in the form of individual evaluations of the items of information stored in the first storage space (111) by the users or participants, wherein at least one adding device (130) is provided for counting the individual evaluations entered and also a memory in the second storage space (112) for saving the number of counted individual evaluations, while an individual evaluation is provided by the users or participants by means of a predefined input, a collective value being defined as the quantitative number of predefined inputs into the second storage space (112) as carried out by the users or participants; a first adding device (130) is provided for counting the individually entered positive evaluations and also a memory for saving this number to the second storage space (112), and a second adding device (230) is provided for counting the individually entered negative evaluations and also a memory for saving this number to the second storage space (112), wherein an individual evaluation is provided by the users or participants by means of a predefined input, while a positive collective value is defined as the number of predefined inputs into the second storage space (112) that correspond to a positive evaluation, and a negative collective value is defined as the number of predefined inputs into the second storage space (112) that correspond to a negative evaluation.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



7/2/2022